DETAILED ACTION
This is an allowance of all claims filed on 06/13/2022. Claims 1-20 are pending. After review, Claims 1-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 recites the following allowable limitation: “search for additional synonyms tagged in the virtual cache, wherein searching for additional synonyms tagged in the virtual cache comprises moving to another cache line on the page that corresponds to the virtual address of the virtual access demand that missed in the virtual cache;”
Dieffenderfer et al. [US 2013/0185520] appears to teach a system of handling access of virtual cache and virtual cache miss handling because of aliased cache tag miss.
Yu et al. [US 2008/0082721] appears to teach generating a cache hit/miss signal and updating an alias way prediction value to a new value.
Gat et al. [US 5,367, 660] appears to teach miss occurs in virtual cache but hit occurs in physical cache. 
Avudaiyappan et al. [US 2016/0224471] appears to teach updating synonyms of additional virtual addresses. 
Gonzalez et al. [US 2017/0109289] appears to teach state machine is used for performing the synonym tagging operations.
However, the prior arts on record do not appear to teach or fairly suggest this limitation. Based on this rationale, Claim 1 and its dependent claims 2-13 are allowed. 
Independent claim 14 recites the following allowable limitation: “search for additional synonyms tagged in the virtual cache, wherein searching for additional synonyms tagged in the virtual cache further comprises searching for other cache lines within the page corresponding to the virtual address tag of the virtual cache access demand that missed in the virtual cache;”
The prior arts on record do not appear to teach or fairly suggest this limitation. Based on this rationale, Claim 14 and its dependent claims 15-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132